                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             4:18CR3141

        vs.
                                                MEMORANDUM AND ORDER
RANETTE D. HAUSER,

                    Defendant.


       The defendant’s superb Assistant Federal Public Defender has filed a brief
(Filing 66) that is persuasive regarding the defendant’s motion for compassionate
release. In the equally superb compassionate release investigation (Filing 57), the
thorough investigation of the Probation Office suggests that I should deny relief
based upon the totality of the circumstances. In particular, the Probation Officer
observes that:

       Her medical conditions do not appear to place her at greater risk of
       death or long-term health issues from COVID-19 exposure. She has
       already contracted the virus and was cleared by BOP Health Services
       on December 25, 2020. In addition, there is 1 inmate and 2 staff
       members who are currently positive for COVID-19 at FCI Dublin.

Id. at p. 5.

       I note that the defendant has been convicted of a serious drug crime and her
criminal history category is VI. Considering all of the relevant sentencing goals and
particularly the question of whether the offender remains a danger to the community,
in the exercise of my discretion, I conclude that the motion must be denied.
       IT IS THEREFORE ORDERED that the motion for compassionate release
(Filing 53) is denied.1


      Dated this 29th day of June, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




      1
          It is noteworthy that her sentence was originally 262 months in prison, and
that I subsequently reduced her sentence under Rule 35(b) to 132 months in prison.
It is also noteworthy that at the time of sentencing she was a “career offender.”

                                           2
